Citation Nr: 1633081	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  11-23 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for bilateral knee disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1964 to December 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the claims for service connection.  

In June 2015, the Board denied service connection for hypertension.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  In an Order dated in May 2016, the Court granted a Joint Motion for Remand by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board decision and remand the case to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a bilateral knee disability is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

Hypertension was not present in service or within one year of service separation, and the preponderance of the evidence is against a finding that hypertension is etiologically related to, or chronically aggravated by, service or a service-connected disability.





CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in June 2008, October 2008, and May 2009 letters.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice was provided prior to the initial adjudication of the claim.  Pelegrini.  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claim such that the essential fairness of the adjudication is not affected.

As for assisting the Veteran, the Veteran's service medical records are associated with the claims file, as are VA and private medical records.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).

The Board finds that there has been substantial compliance with prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In September 2014, the Veteran underwent a VA examination that addressed the medical matters presented by this appeal.  Further, in March 2015, a VA opinion was obtained that considered, as requested, findings from the National Academy of Sciences.

With specific regard to those defects outlined by the May 2016 Joint Motion, the Board has reviewed the claims file and finds that no defects in VA's duty to assist or notify the Veteran with regard to the claim for hypertension.  Specifically, the 2016 Joint Motion noted that while taking testimony before the undersigned Veterans Law Judge (VLJ) the Veteran was never asked the name of the doctor he received treatment from directly after service in 1967.  Additionally, the Joint Motion noted that the Veteran was not prompted during the hearing to provide that additional evidence to the VA.  The Joint Motion found that not specifically asking for those details or documentations amounted to a failure to assist or notify the Veteran, of which must be explained or remedied on remand back to the VA. 

The Board finds that a review of the transcript of the March 2013 hearing and all of the relevant documentation of record shows that VA provided both proper notification and assistance to the Veteran throughout the claims process, with regards to the claim for hypertension.  While the Board acknowledges that the VLJ did not ask for the name of the specific doctor who may have treated the Veteran directly after service, on remand, the Board asked the Agency of Original Jurisdiction (AOJ) to obtain records of that alleged hospital visit in 1967.  The Board notes that during the hearing, and in correspondence prior to the hearing, the Veteran continuously expressed that he received his high blood pressure reading from his visit to William Beaumont Army Hospital.  After the March 2013 hearing, in May 2014, the AOJ sought to acquire any medical records from William Beaumont Hospital from January 1, 1967, through December 31, 1967.  That same month, VA received notification from the appropriate record depository that the inquiry returned no evidence of medical or treatment records for the Veteran, during the entire year of 1967.

The Board finds that such inquiry to obtain the claimed medical records to be sufficient with regard to the VA's duty to assist the Veteran in obtaining those records.  The Veteran has been asked to submit any records in his possession.  Furthermore, the Board recognizes that the inquiry made by the VA did not include the specific name of the doctor who may have treated the Veteran.  However, the Board finds that the actual search conducted by the AOJ using the hospital name yielded a more broad and comprehensive search of the available records.  Therefore, the Board finds that the broader search conducted by VA, makes any possible defect of the duty to assist the Veteran by not inquiring about the specific name of the doctor from 1967 to be harmless error, with no resulting prejudice to the claim for service connection. 

Further, the Board notes that VA did not fail to properly notify the Veteran with regard to the need for additional documentation or providing records.  The Board notes that prior to the substantive portion of the March 2013 hearing, the VLJ, upon request by the Veteran's representative, granted a motion to hold the records open for thirty (30) days for the Veteran and representative to provide additional information or evidence.  Additionally, during the hearing, the Veteran had expressed on multiple occasions that he did not possess and could not obtain any records of the claimed 1967 hospital visit.  Therefore, the Board finds that not explicitly asking for those record during the hearing does not constitute a defect in the Board's duty to notify the Veteran, particularly where the Veteran himself stated that he did not have those records and could not obtain them. 

Moreover, the Board finds that even if such failure to explicitly prompt the Veteran and representative to submit additional records from that treatment can be considered a failure to notify, any failure was subsequently rectified without prejudice upon remand.  After the Board remanded the claim in April 2014, the AOJ sent inquires to obtain the referenced treatment records in May 2014.  When those inquiries returned a negative reply, the AOJ notified the Veteran of that result with specific reference to the 1967 treatment records.  In an August 16, 2014, letter, VA not only notified the Veteran that a search of the records from William Beaumont Army Hospital returned no results, but also asked the Veteran to provide any additional details, documents, or available records for that claim, or to define further inquiries.  No response to that letter was provided by the Veteran or representative.  

Consequently, the Board finds that VA has fully complied with the duties to notify the Veteran and has fulfilled the duty to assist.  The duty to assist is not always a one-way street.  If a Veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Hypertension

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection for hypertension may be established on a presumptive basis by showing that hypertension manifested itself to a degree of 10 percent or more within one year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Secondary service connection may also be granted for a disability which is proximately due to, the result of, or aggravated by, a service-connected disability.  Secondary service connection includes instances in which a service-connected disability results in additional disability of another disability by means of aggravation.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

At the March 2013 Board hearing, the Veteran stated that about six months following service he was told that he had high blood pressure and was given a prescription for medicine.  Due to financial reasons he was unable to get the prescription filled.  He did not get any medication for hypertension until he went to VA in 1995 or 1996.  He stated that he had been on hypertension medication from that time to the present.  The Veteran stated that none of his doctors had told him that his hypertension was related to active service.

The service medical records show no complaints, diagnosis, or treatment of hypertension.  The Veteran's December 1966 service separation examination report indicates that the Veteran's heart and vascular system were clinically evaluated as normal.  The blood pressure reading is not legible.  The Veteran specifically denied that he had high blood pressure on the corresponding Medical History Report.

The Veteran has claimed that he sought treatment within the first year after service and was diagnosed with hypertension and prescribed medication, which prescription he did not fill.

A September 1971 Army Reserves Quadrennial Examination indicates that the Veteran's heart and vascular system were clinically evaluated as normal.  Blood pressure was recorded as 122/70.  The Veteran specifically denied that he had high blood pressure on the corresponding Medical History Report.

An August 1983 VA examination noted no complaints related to hypertension, and the Veteran's blood pressure was recorded as 136/84.

At an October 2008 VA examination, the Veteran indicated that he was diagnosed with diabetes in 2008 and had been diagnosed with hypertension 20 years prior.

There is no evidence of a diagnosis of hypertension in service, and there is also no objective evidence that the Veteran was diagnosed as having hypertension within one year of service separation.  Competent medical evidence of a diagnosis of hypertension was not made until many years following service.  VA examiners in October 2008, September 2014, and March 2015 have specifically found that it was less likely that the Veteran's hypertension was related to service.  Significantly, there is no competent medical opinion linking hypertension to service.

The Board finds that any assertion of continuity of symptomatology of hypertension is not supported by the record.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  The Board notes that the Veteran denied high blood pressure at the time of separation from service and at a September 1971 reserve service Quadrennial examination, and none was noted on physical examination.  An August 1983 VA examination conducted more than 16 years following service also noted no complaints related to hypertension, and the Veteran's blood pressure was recorded as 136/84.  In October 2008, the Veteran stated that hypertension had been present for 20 years, which would have been well after separation from service.

The Veteran served in the Republic of Vietnam during the Vietnam era and therefore, exposure to herbicides in service is presumed.  In accordance with the Board's December 2014 remand instructions, in March 2015 a VA physician reviewed the Veteran's claims file and also reviewed reports from the National Academy of Sciences concerning Veterans and Agent Orange.  The March 2015 VA physician stated that it was less likely than not that the Veteran's hypertension was related to presumed exposure to herbicides in service as medical studies were inconclusive and essential hypertension was a disease itself and not related to any other disease, exposure, or condition.

The Veteran has been granted service connection for diabetes mellitus and coronary artery disease (CAD).  The Veteran asserts, in part, that his hypertension is related to a service-connected disability.

The Board finds that the preponderance of the competent and credible evidence does not show that the Veteran's hypertension is causally related to any of his service-connected disabilities.  As noted by the March 2015 VA physician, the Veteran has essential hypertension which "is a disease in itself and not secondary to any other disease, exposure, or condition."  Opinions from VA examiners in October 2008 and September 2014 support the March 2015 VA physician's opinion.  Significantly, there is no competent medical opinion indicating that the Veteran's hypertension is caused or aggravated by any service-connected disability.

There is no evidence of record, except for the Veteran's own statements, suggesting a connection between the Veteran's hypertension and active service or a service-connected disability.  Furthermore, there is no evidence that the Veteran has expertise or training to determine the cause of hypertension.  He is thus considered a layperson.  Whether lay nexus evidence is competent evidence cannot be determined categorically.  Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  Rather, a determination depends on the facts of the case.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  

An example of when lay evidence was competent, would be identifying a simple condition such as a broken leg resulting from a fall, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also of note is that non-expert witnesses are competent to report that which they have observed with their own senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board concludes that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether hypertension is caused by an event, disability, or incidents in service, or a service-connected disability, is not something that can be determined by mere observation.  Nor is that question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  Therefore, the Board finds that the Veteran's statements as to the cause or date of onset of his hypertension are not competent evidence as to a nexus.  The Veteran has not submitted any competent evidence that shows that it is at least as likely as not that hypertension is related to his service, to exposure to herbicides, or to any service-connected disability.

While the Veteran has stated that he was diagnosed with hypertension within one year following separation from service, reports of that claimed treatment are not of record.  In addition, the Veteran specifically denied having high blood pressure in a September 1971 report of medical history at a reserved quadrennial examination.  The Board finds that documented denial of having high blood pressure, after the claimed diagnosis of hypertension, to be more persuasive evidence.  The Veteran indicated that he did not have, nor had he ever had, high blood pressure on the September 1971 report of medical history.

The Board finds that the preponderance of the competent evidence of record is against a finding that the Veteran had hypertension during service or within one year of separation from service, or that hypertension has been etiologically related to service or service-connected disability.  Therefore, service connection for hypertension is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied. 


REMAND

The Board finds that additional development is required for the claims for service connection for a bilateral knee disability.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 

In the Board's last remand, the AOJ was directed to obtain a VA addendum opinion regarding the nature and etiology of the bilateral knee disability.  Specifically, the examiner was asked to provide an opinion and rationale with regard to the knee disabilities, considering the Veteran's continued treatment and lay complaint regarding pain.  However, a close review of the April 2016 addendum opinion shows that the VA examiner did not fully comply with those directives of the Board's last remand.  The Board finds that while the opinion noted the various treatment records for the Veteran's knees since service, the examiner did not provide any rationale or explanation as to the Veteran's continuous complaint of ongoing pain in the knees since service.  In the Board's last remand, the examiner was asked to explicitly address the Veteran's lay contentions regarding the continuity of bilateral knee symptoms since service, in addition to any continued treatment for bilateral knee disabilities.  As it is again unclear if any consideration was given to the Veteran's lay contentions, the Board must remand the claim to address the above, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Schedule the Veteran for a VA examination with a medical doctor who has not previously examined his knees.  The examiner must review the claims file and should note that review in the report.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that a bilateral knee disability had its onset in active service or within one year thereafter, or is etiologically related to active service.  The examiner must explicitly address the Veteran's lay reports of knee disability onset during service and statements regarding symptoms since active service.  A complete rationale for all opinions should be provided.  

2.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


